Citation Nr: 1122741	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for Behcet's syndrome.

2.  Entitlement to service connection for heart disorder, including secondary to Behcet's syndrome.

3.  Entitlement to service connection for depression, including secondary to Behcet's syndrome.

4.  Entitlement to service connection for headaches, including secondary to Behcet's syndrome.

5.  Entitlement to service connection for bowel resection, including secondary to Behcet's syndrome.

6.  Entitlement to service connection for optic nerve neuropathy, including secondary to Behcet's syndrome.

7.  Entitlement to service connection for polyneuritis, including secondary to Behcet's syndrome.

8.  Entitlement to service connection for right knee injury.

9.  Entitlement to a compensable evaluation for gastrointestinal hemorrhage, recurrent.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this case was subsequently transferred to the RO in Lincoln, Nebraska.

The decision below concludes that reconsideration is required for the Veteran's claim seeking service connection for Behcet's syndrome.  Hence this issue, along with the remaining issues on appeal, are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  In September 2001, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for Behcet's syndrome.  Although provided notice of this decision that same month, the Veteran did not perfect an appeal thereof.

2.  In November 2008, additional pertinent service personnel records were received by the RO from the Veteran.  These records existed at the time of the RO's September 2001 denial of the Veteran's original claim seeking service connection for Behcet's syndrome, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.


CONCLUSION OF LAW

The criteria for reconsidering the Veteran's claim seeking service connection for Behcet's syndrome have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the basis for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

The RO's March 2006 and June 2006 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The March 2006 notice letter included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim for service connection for Behcet's syndrome was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

With respect to the Dingess requirements, the RO's March 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

As noted below, the Board finds that the criteria for reconsideration of the Veteran's claim seeking service connection for Behcet's syndrome have been met, and is remanding this matter for additional evidentiary development.  Thus, in terms of the present decision, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Historically, the Veteran served on active duty from February 1971 to December 1980.  A review of his service treatment records revealed treatment for an upper gastrointestinal hemorrhage in September 1978.  Subsequent treatment for recurrent epigastric pain was noted on a November 1980 treatment report. 

In June 1981, the RO issued a rating decision which granted service connection for gastrointestinal hemorrhage, recurrent.

In March 1999, the Veteran filed his original claim seeking service connection for Behcet's syndrome.  In October 2000, the RO issued a rating decision which denied service connection for Behcet's syndrome and for removal of left kidney.  Following passage of the VCAA, the RO issued a September 2001 rating decision which readjudicated and reaffirmed the RO's October 2000 decision.  Although provided notice of this decision that same month, the Veteran did not file an appeal.  Accordingly, the September 2001 RO decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  

In January 2006, the Veteran filed his present claim seeking to reopen his claim of entitlement to service connection for Behcet's syndrome.  In support of his claim, the Veteran submitted a May 2006 statement indicating that he has had ongoing symptoms of this condition ever since his inservice gastrointestinal treatment.  In a November 2008 statement, the Veteran argued his inservice gastrointestinal treatment represents the onset of his Behcet's syndrome.

In November 2008, the Veteran submitted service personnel records which were not previously or record.  A February 1979 notation in these records noted that the Veteran agreed to remain on active duty beyond his normal expiration of enlistment in order to receive medical benefits.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In addition to new and material evidence, revised 38 C.F.R. § 3.156(c), effective on or after October 6, 2006, provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

In this case, the RO determined that new and material evidence had not been presented to reopen the Veteran's claim for entitlement to service connection for Behcet's syndrome.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  

During the course of this appeal, the RO received additional service personnel records in November 2008.  A February 1979 entry in these records noted that the Veteran had agreed to remain on active duty beyond the normal expiration of his enlistment in order to receive medical benefits.  This evidence suggests that the Veteran did have ongoing medical problems during service.  Accordingly, the Board finds that the newly submitted service department records are pertinent to the issue on appeal.  Moreover, these records relating to the Veteran's military service existed at the time of the RO's September 2001 rating decision that denied the Veteran's original claim seeking service connection Behcet's syndrome, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  Accordingly, reconsideration of the claim for service consideration for Behcet's syndrome is warranted.  38 C.F.R. § 3.156(c).  As the RO did not consider the Veteran's claim herein on the merits, this matter will be returned to the RO for additional development and consideration.


ORDER

Reconsideration of the Veteran's original claim of entitlement to service connection for Behcet's syndrome is warranted, and the appeal is granted to that extent only.


REMAND

The Veteran is seeking service connection for Behcet's syndrome and a right knee disorder  He is also seeking service connection for a variety of conditions secondary Behcet's syndrome, including a heart disorder, depression, headaches, bowel resection, optic nerve neuropathy, and polyneuritis.  Finally, the Veteran is seeking a compensable evaluation for his service-connected gastrointestinal hemorrhage, recurrent.

After reviewing the Veteran's claims file, the Board finds that additional development is necessary in order to comply with VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As noted above, reconsideration by the RO of the Veteran's original claim seeking service connection for Behcet's syndrome is required.  38 C.F.R. § 3.156(c).  

In a March 1998 statement, the Veteran indicated that the Social Security Administration (SSA) found him completely disabled in 1983, and that this rating was confirmed by SSA in 1997.  He also indicated that he was initially diagnosed with Behcet's syndrome in 1983.  Where there has been a determination that the Veteran is entitled to SSA disability benefits, the records concerning that decision are needed by the VA for evaluation of pending claims, and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under the circumstances of this case, an attempt should be made by the RO, with the assistance of the Veteran, to identify the basis for these SSA benefits, and to obtain these records if pertinent.  In addition, as the earliest post service medical treatment evidence on record in this case is dated in 1990, the RO should, with the assistance of the Veteran, attempt to obtain any additional treatment records which may be available relating to the conditions on appeal.  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

The Veteran's statements are competent evidence about what he experienced.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran's testimony competent as to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Veteran's available service treatment records revealed treatment for gastrointestinal hemorrhage in September 1978, with subsequent treatment for recurrent epigastric pain in November 1980.  The Veteran contends that he has had ongoing manifestations of these conditions since his discharge from the service, and that he was subsequently diagnosed with Behcet's syndrome in 1983.  Under these circumstances, the RO should schedule the Veteran for the appropriate VA examination to address the existence and etiology of the Veteran's Behcet's syndrome, as well as his claimed secondary conditions of heart disorder, depression, headaches, bowel resection, optic nerve neuropathy, and polyneuritis.  The examiner should also be asked to describe the current severity of the Veteran's service-connected gastrointestinal hemorrhage, recurrent; as well as the relationship, if any, between this condition and the Veteran's Behcet's syndrome.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for any of the conditions on appeal.  The Board is particularly interested in treatment records from December 1980 to December 1990; and since September 2006.  Although additional information and a completed release form is needed in order to obtain these records, the Veteran has referenced additional treatment received at Mercy Hospital (October 1981); a hospital in Norfolk, Virginia (December 1981); and the Mayo Clinic (1983).  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must contact SSA to request all materials, to include any medical records, regarding disability benefits awarded to the Veteran from SSA in 1983, and later confirmed in 1997.  These records must be associated with the claims file.  If these records are not available, documentation of such must be included in the Veteran's claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded the appropriate VA examination(s) to: (1) determine the current existence and etiology of Behcet's syndrome, as well as, any residuals thereof, including a heart disorder, depression, headaches, bowel resection, optic nerve neuropathy, and polyneuritis; and (2) describe the current manifestations of the Veteran's service-connected gastrointestinal hemorrhage, recurrent.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be conducted.  After a review of the examination findings and the entire evidence of record, the examiner must: (1) opine as to whether the Veteran's current Behcet's syndrome is related to his military service, including his inservice treatment for gastrointestinal hemorrhage; and if not, whether the Veteran's service-connected gastrointestinal hemorrhage, recurrent, has aggravated the Veteran's Behcet's syndrome; (2) indicate whether the Veteran currently has a heart disorder, depression, headaches, bowel resection, optic nerve neuropathy, and/or polyneuritis, and for each such current condition identified, opine as to whether it is related to the Veteran's military service or his Behcet's syndrome; (3) describe all current manifestations of the Veteran's service-connected gastrointestinal hemorrhage, recurrent.  The Veteran's statements as to observable symptoms, and any other pertinent clinical findings of record, must be taken into account.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any of the above requested opinions without resort to speculation, it must be so stated.  The report prepared must be typed.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  Following any additional development indicated by the response from above, the RO must reconsider the Veteran's claim for entitlement to service connection for Behcet's syndrome on the merits pursuant to 38 C.F.R. § 3.156(c).  Thereafter, the remaining issues on appeal should be adjudicated.  If any claim remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


